DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The objection to the drawing (Figure 1), outlined in the non-final Office Action, has been overcome by inventor’s amendment.  The amendment supplies a properly labeled drawing.  

Claim Objections Withdrawn
The objection to claim 3, outlined in the non-final Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claim. 
The objection to claims 17 and 18, outlined in the non-final Office Action, has been overcome by inventor’s amendment.  The amendment corrects the claim texts as appropriate.  

Claim Objections, NEW
Claims 1 and 22 are objected to because of the following informalities: the named compound 1-(6-(4-[1,1]-Bisphenyl]-4-yl)-1H-1,2,3-triazol-1-yl)hexyl)-3-hydroxy-2-methylpyridin-4(1H)-one should properly be 1-(6-(4-[1,1’-Bisphenyl]-4-yl)-1H-1,2,3-triazol-1-yl)hexyl)-3-hydroxy-2-methylpyridin-4(1H)-one.  (Note the specification at page 55, line 1.)  
Appropriate correction is required.  

Inventor’s assistance is again respectfully requested in correcting any other minor spelling and/or grammatical errors which may be present in the claim set.  

112 Rejections Withdrawn
The rejection of claim 1 under 35 USC 112(b) or 35 USC (pre-AIA ), second paragraph, outlined in the non-final Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claim as appropriate.  
The rejection of claim 3 under 35 USC 112(b) or 35 USC (pre-AIA ), second paragraph, outlined in the non-final Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claim.  
The rejection of claims 7 and 8 under 35 USC 112(b) or 35 USC (pre-AIA ), second paragraph, outlined in the non-final Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claims.  
The rejection of claims 13-15 under 35 USC 112(b) or 35 USC (pre-AIA ), second paragraph, outlined in the non-final Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claims as appropriate.  
The rejection of claims 17 and 18 under 35 USC 112(b) or 35 USC (pre-AIA ), second paragraph, outlined in the non-final Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claims as appropriate.  
The rejection of claims 2, 4-6, 9-12, 16 and 19 under 35 USC 112(b) or 35 USC (pre-AIA ), second paragraph, outlined in the non-final Office Action (indefinite from indefinite), is withdrawn.  The rejection is moot.  (The amendment cancels claims 2 and 4-6.)  

Claim Rejections - 35 USC § 112, NEW
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
It is unclear, in the definition of variable C, how the alkyl substituent can be a hydrate, solvate, salt or resolved single isomer.  These limitations appear at the end of the claim and must refer to each of the five listed compounds.  The inclusion of this identical set of limitations in the definition of variable C introduces an unacceptable ambiguity into the claim.  
The examiner respectfully suggests deleting these limitations from the definition of variable C.  

Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Due to an apparent formatting error, claim 20 is impossible to decipher.  It would appear that when the sets of diagramed structures were inserted into the claim text, they were inserted randomly.  Note, for instance, that the proviso (ii) simply states:   or     or.   Or that the diagramed definition of variable B, apparently, appears 7 text lines above the text introducing this variable.  Or that that the diagramed structures intrude into the text of following claim 21.  
The examiner notes for clarity of the record that since the Markush group of claim 20 is impossible to interpret due to the various formatting errors, it is also impossible to formulate a search strategy for the claimed Markush group of claim 20 and that no search has been performed of this subject matter.  

Claims 9-11, 16-18 and 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
	The claims depend from indefinite claims (ultimately from claim 1, or claim 20), yet do not relieve the indefiniteness of those claims.  These dependent claims are also, therefore, indefinite.  

101 Rejections Withdrawn
The rejection of claims 7 and 8 under 35 USC 101, outlined in the non-final Office Action, has been overcome by inventor’s amendment.  The amendment cancels the claims.  

102 Rejections Withdrawn
The various rejections of claims 1 and 9-11 under 35 USC 102(a)(1), outlined in the non-final Office Action, have been overcome by inventor’s amendment.  The amendment narrows the scope of the independent claim (claim 1) such that the claims no longer read on the cited art.  

Allowable Subject Matter
Claims 12-15 and 19 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention is the Markush group of Formula I.  The closest prior art is the prior art of record (102 rejections).  These references, either individually or in combination, do not teach, show, suggest or make obvious the instant method of inhibiting lysine demethylase activity.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        10/26/2022